In an action, inter alia, to recover damages for conversion, the plaintiff appeals from an order of the Supreme Court, Queens County (Kohm, J.), dated August 4, 2006, which denied bis motion, inter alia, to vacate a stipulation of settlement dated May 30, 2002.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly denied his motion, inter alia, to vacate a stipulation of settlement dated May 30, 2002 (see Pretterhofer v Pretterhofer, 37 AD3d 446 [2007]). There is no evidence that the defendant engaged in, among other things, any fraud as to the stipulation (id.). To the contrary, the confusion and delay in this case appears to have arisen from the plaintiffs failure to have taken a clear and consistent position concerning the money at issue, and failure to provide the defendant with relevant information concerning the same. Miller, J.E, Mastro, Lifson and Garni, JJ., concur.